Exhibit 10.1

Execution Version

 

 

 

 

 

 

TAX RECEIVABLE AGREEMENT

by and among

EVO PAYMENTS, INC.

EVO INVESTCO, LLC

THE MEMBERS OF EVO INVESTCO, LLC

FROM TIME TO TIME PARTY HERETO

Dated as of May 25, 2018

 

 

 

 



 

--------------------------------------------------------------------------------

 



CONTENTS

 

 

 

 

 

Page

 

 

Article I DEFINITIONS


5

 

 

Section 1.1

Definitions


5

Section 1.2

Rules of Construction


14

Article II DETERMINATION OF REALIZED TAX BENEFIT


15

 

 

Section 2.1

Basis Adjustments; Operating Company 754 Election


15

Section 2.2

Basis Schedules


15

Section 2.3

Tax Benefit Schedules


16

Section 2.4

Procedures; Amendments


16

Article III TAX BENEFIT PAYMENTS


18

 

 

Section 3.1

Timing and Amount of Tax Benefit Payments


18

Section 3.2

No Duplicative Payments


20

Section 3.3

Pro-Ration of Payments as Between the TRA Payment Recipients


21

Section 3.4

Change Notice


21

Article IV TERMINATION


22

 

 

Section 4.1

Early Termination of Agreement; Breach of Agreement


22

Section 4.2

Early Termination Notice


23

Section 4.3

Payment Upon Early Termination


24

Article V SUBORDINATION AND LATE PAYMENTS


24

 

 

Section 5.1

Subordination


24

Section 5.2

Late Payments by the Corporation


25

Article VI TAX MATTERS; CONSISTENCY; COOPERATION


25

 

 

Section 6.1

Participation in the Corporation’s and Operating  Company’s Tax Matters


25

Section 6.2

Consistency


25

Section 6.3

Cooperation


26

Article VII MISCELLANEOUS


26

 

 

Section 7.1

Notices


26

Section 7.2

Counterparts


27

Section 7.3

Entire Agreement: No Third Party Beneficiaries


27

Section 7.4

Governing Law


27

Section 7.5

Severability


27

 

 

 



 

--------------------------------------------------------------------------------

 



Section 7.6

Assignments; Amendments; Successors; No Waiver


28

Section 7.7

Titles and Subtitles


29

Section 7.8

Resolution of Disputes


29

Section 7.9

Reconciliation


30

Section 7.10

Withholding


31

Section 7.11

Admission of the Corporation into a Consolidated Group


31

Section 7.12

Confidentiality


31

Section 7.13

Change in Law


32

Section 7.14

Interest Rate Limitation


32

Section 7.15

Independent Nature of Rights and Obligations


33

 

Exhibits

Exhibit A         —        Form of Joinder Agreement

 

 



3

--------------------------------------------------------------------------------

 



TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of May 25, 2018, is
hereby entered into by and among EVO Payments, Inc., a Delaware corporation (the
“Corporation”), EVO Investco LLC, a Delaware limited liability company (the
“Operating Company”), Madison Dearborn Capital Partners VI-C, L.P., a Delaware
limited partnership (the “Original Call Option Holder”) and each of the Members
from time to time party hereto.  Capitalized terms used but not otherwise
defined herein have the respective meanings set forth in Section 1.1.

RECITALS

WHEREAS, Operating Company is treated as a partnership for U.S. federal income
tax purposes;

WHEREAS, each of the members of Operating Company as of the date hereof other
than the Corporation (such members, together with each other Person who becomes
a party hereto by satisfying the Joinder Requirement, the “Members”) owns common
limited liability company interests in Operating Company (the “Common Units”);

WHEREAS, the Corporation is the manager of Operating Company and will be a
registered holder of Common Units;

WHEREAS, on the date hereof, the Corporation issued shares of its Class A common
stock, par value $0.0001 per share (the “Class A Common Stock”), to certain
purchasers in an initial public offering of its Class A Common Stock (the
“IPO”);

WHEREAS, on the date hereof, the Corporation purchased Common Units directly
from the Operating Company using the net proceeds received from the IPO;

WHEREAS, after the date hereof, pursuant to Article XI of the LLC Agreement and
the Exchange Agreement, each Member (other than the Corporation) has the right
to have the Corporation directly or indirectly purchase (a “Purchase”) for cash
or shares of Class A Common Stock, as the case may be, its Common Units and the
Call Option Holder has the right to have the Corporation purchase (also a
“Purchase”) for cash or shares of Class A Common Stock, as the case may be, all
or a portion of the Call Option (which the Corporation must exercise in order to
purchase the Common Units held by the Call Option Issuer);

WHEREAS, except as otherwise provided by the LLC Agreement or the Exchange
Agreement, the Corporation, as the manager of Operating Company, in its sole
discretion can determine whether to request to complete a Purchase or instead to
cause the Operating Company to directly or indirectly redeem for cash a Member's
Common Units, which may only be consummated as a redemption if such Member
consents in its sole discretion to such redemption (a “Redemption”);

WHEREAS, Operating Company and any direct or indirect subsidiary (owned through
a chain of pass-through entities) of Operating Company that is treated as a
partnership for U.S. federal income tax purposes (together with Operating
Company and any direct or indirect





4

--------------------------------------------------------------------------------

 



subsidiary (owned through a chain of pass-through entities) of Operating Company
that is treated as a disregarded entity for U.S. federal income tax purposes,
the “Operating Company Group”) will have in effect an election under Section 754
of the Code as provided under Section 2.1(b) for the Taxable Year in which any
Exchange occurs, which election will result in an adjustment to the
Corporation’s share of the tax basis of the assets owned by the Operating
Company Group as of the date of the Exchange, with a consequent result on the
taxable income subsequently derived therefrom; and

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and making payments under this
Agreement, and to ease administrative burdens, an assumed tax rate shall be used
to approximate the Corporation’s state and local liabilities for Covered Taxes
without regard to such tax benefits for each Taxable Year.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1      Definitions.  As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both (i) the singular and plural and (ii) the active and passive
forms of the terms defined).

“Actual Interest Amount” is defined in Section 3.1(b)(vii).

“Actual Tax Liability” means, with respect to any Taxable Year, the liability
for Covered Taxes of the Corporation (a) appearing on Tax Returns of the
Corporation for such Taxable Year and (b) if applicable, determined in
accordance with a Determination (including interest imposed in respect thereof
under applicable law).

“Advisory Firm” means an accounting firm that is nationally recognized as being
expert in Covered Tax matters, selected by the Corporation.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the preamble.

“Amended Schedule” is defined in Section 2.4(b).

“Attributable” is defined in Section 3.1(b)(i).





5

--------------------------------------------------------------------------------

 



“Audit Committee” means the audit committee of the Board.

“Basis Adjustment” means the increase or decrease to, or the Corporation’s share
of, the tax basis of the Reference Assets (i) under Section 734(b), 743(b), 754
and 755 of the Code and, in each case, the comparable sections of U.S. state and
local tax law (in situations where, following an Exchange, Operating Company
remains in existence as an entity for tax purposes) and (ii) under Sections 732
and 1012 of the Code and, in each case, the comparable sections of U.S. state
and local tax law (in situations where, as a result of one or more Exchanges,
Operating Company becomes an entity that is disregarded as separate from its
owner for tax purposes), in each case, as a result of any Exchange and any
payments made under this Agreement.  Notwithstanding any other provision of this
Agreement, the amount of any Basis Adjustment resulting from an Exchange of one
or more Common Units shall be determined without regard to any Pre-Exchange
Transfer of such Common Units and as if any such Pre-Exchange Transfer had not
occurred.  For the avoidance of doubt, if the Corporation purchases and
exercises all or a portion of the Call Option, the Basis Adjustment with respect
to the Common Units acquired by the Corporation in such transactions shall be
determined by reference to the Call Option Consideration.

“Basis Schedule” is defined in Section 2.2.

“Beneficial Owner” means, with respect to any security, a Person who acquires
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act).

“Blueapple” means Blueapple, Inc., a Delaware corporation.

“Board” means the Board of Directors of the Corporation.

“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.

“Call Option” means the call option that provides the Call Option Holder the
right  to directly or indirectly purchase, from MDCP VI-C Cardservices Blocker
Corp., the Call Option Paired Interests then held by MDCP VI-C Cardservices
Blocker Corp.

 “Call Option Consideration” means the aggregate amount of cash or the Common
Unit Purchase Price or Common Unit Redemption Price (in each case, as defined in
the LLC Agreement), as applicable with respect to the relevant transaction, of
the Class A Common stock paid to purchase the Call Option from the Call Option
Holder and paid to the Call Option Issuer to exercise the Call Option.

“Call Option Holder” means the holder of the Call Option, which is currently the
Original Call Option Holder.

“Call Option Issuer” means MDCP VI-C Cardservices Blocker Corp., or any
successor to the rights and obligations of MDCP VI-C Cardservices Blocker Corp.
under the Call Option.





6

--------------------------------------------------------------------------------

 



“Call Option Paired Interest” means one Common Unit together with one share of
Class D Common Stock that is subject to the Call Option.

 “Change of Control” means the occurrence of any of the following events:

(1)        any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (other than an underwriter temporarily
holding securities pursuant to an offering of such securities, or any entity
directly or indirectly owned by the shareholders of the Corporation in
substantially the same proportions as their ownership of the Corporation) which
becomes a Beneficial Owner, directly or indirectly, of securities of the
Corporation which, together with securities already held by such Person,
represents 50% or more of the combined voting power of the Corporation’s then
outstanding securities;

(2)        the shareholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporation of all or substantially all of the
Corporation’s assets (including the assets of, or membership interests in,
Operating Company);

(3)        there is consummated a merger or consolidation of the Corporation or
Operating Company with any other corporation or other entity, and, immediately
after the consummation of such merger or consolidation, either (x) the Board of
the Corporation immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or, if the surviving company is a subsidiary, the ultimate
parent thereof, or (y) all of the Persons who were the respective Beneficial
Owners of the voting securities of the Corporation immediately prior to such
merger or consolidation do not constitute Beneficial Owners, directly or
indirectly, of more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation;

(4)        the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board:  individuals who
were directors of the Corporation on the date of the closing date of the IPO and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
of the Corporation on the date of the consummation of the IPO or whose
appointment, election or nomination for election was previously so approved or
recommended by the directors referred to in this clause 4; or

(5)        a “change of control” or similar defined term in any agreement
governing indebtedness of Operating Company or any of its Subsidiaries with
aggregate principal amount or aggregate commitments outstanding in excess of
$25,000,000.





7

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock, Class B common stock, Class C common stock and Class D
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in and voting control over, and own substantially all of the shares of, an
entity which owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions.

“Change Notice” is defined in Section 3.4(a) of this Agreement.

"Class A Common Stock" is defined in the recitals to this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Common Units” is defined in the recitals to this Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporation” is defined in the preamble to this Agreement.

“Corporation Letter” means a letter prepared by the Corporation in connection
with the performance of its obligations under this Agreement, which states that
the relevant Schedules, notices or other information to be provided by the
Corporation to the TRA Payment Recipients, along with all supporting schedules
and work papers, were prepared in a manner that is consistent with the terms of
this Agreement and, to the extent not expressly provided in this Agreement, on a
reasonable basis in light of the facts and law in existence on the date such
Schedules, notices or other information were delivered by the Corporation to the
TRA Payment Recipients.

 “Covered Taxes” means any and all U.S. federal, state and local taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or an alternative basis (including
for the avoidance of doubt, franchise taxes), and any interest imposed in
respect thereof under applicable law.

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii).

“Default Rate” means LIBOR plus 500 basis points.

“Default Rate Interest” is defined in Section 3.1(b)(ix).

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state and local tax law, as applicable,
or any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for tax.





8

--------------------------------------------------------------------------------

 



 “Dispute” is defined in Section 7.8(a).

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.2.

“Early Termination Payment” is defined in Section 4.3(b).

“Early Termination Rate” means the lesser of (x) the Agreed Rate or (y) 6.5%.

“Early Termination Reference Date” is defined in Section 4.2.

“Early Termination Schedule” is defined in Section 4.2.

“Exchange” means any (i) Purchase, (ii) Redemption or (iii) transaction using
proceeds of the IPO or of EVO Payments Inc., including a purchase and exercise
of all or any portion of the Call Option, or distribution by Operating Company,
or (iv) Exchange as defined in the Exchange Agreement, in each case
that  results in an adjustment under Section 734(b) or Section 743(b) of the
Code with respect to the Operating Company Group.

“Exchange Act” means the Securities and Exchange Act of 1934.

“Exchange Agreement” means the Exchange Agreement dated on or about of the date
hereof, by and among the Operating Company, the Corporation and the “Holders” as
defined therein.

“Exchange Date” means the date of any Exchange.

“Expert” is defined in Section 7.9 of this Agreement.

“Extension Rate Interest” is defined in Section 3.1(b)(viii).

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement.  For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a).

 “GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Corporation notifies
the TRA Payment Recipients that the Corporation requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP or in the
application thereof occurring after the date of this Agreement (including
through the adoption of International Financial Reporting Standards and
applicable accounting requirements set by the International Accounting Standards
Board or any successor thereto, “IFRS”) on the operation of such provision (or
if the TRA Payment Recipients notify the Corporation that they request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall





9

--------------------------------------------------------------------------------

 



have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Hypothetical Federal Tax Liability” means, with respect to any Taxable Year,
the hypothetical liability of the Corporation that would arise in respect of
U.S. federal Covered Taxes, using the same methods, elections, conventions and
similar practices used on the actual relevant U.S. federal Tax Returns of the
Corporation but (i) calculating depreciation, amortization, or other similar
deductions, or otherwise calculating any items of income, gain, or loss, using
the Non-Adjusted Tax Basis as reflected on the Basis Schedule, including
amendments thereto for such Taxable Year, (ii) excluding any deduction
attributable to Imputed Interest for such Taxable Year and (iii) deducting
actual state, local and foreign tax liabilities for such Taxable Year for
purposes of determining U.S. federal taxable income, to the extent
deductible.  For the avoidance of doubt, the Hypothetical Federal Tax Liability
shall be determined without taking into account the carryover or carryback of
any tax item (or portions thereof) that is attributable to any of the items
described in clauses (i), (ii) and (iii) of the previous sentence.

“Hypothetical Other Tax Liability” means, with respect to any Taxable Year, U.S.
federal taxable income determined in connection with calculating the
Hypothetical Federal Tax Liability for such Taxable Year, plus the amount used
for purposes of clause (iii) of the definition of “Hypothetical Federal Tax
Liability” with respect to such Taxable Year, the sum of which is multiplied by
2.95%.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
Hypothetical Federal Tax Liability for such Taxable Year, plus the Hypothetical
Other Tax Liability for such Taxable Year.

“Imputed Interest” is defined in Section 3.1(b)(vi).

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the Securities
Exchange Act of 1934, as amended, and the corresponding rules of the applicable
exchange on which the Class A Common Stock is traded or quoted.

“IPO” is defined in the recitals to this Agreement.

“IRS” means the U.S. Internal Revenue Service.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Joinder Requirement” is defined in Section 7.6(a).

“LIBOR” means during any period, a rate per annum equal to the ICE LIBOR rate
for a period of one month (“ICE LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Corporation from time to
time) at approximately 11:00 a.m., London time, two





10

--------------------------------------------------------------------------------

 



(2) Business Days prior to the commencement of such period, for dollar deposits
(for delivery on the first day of such period) with a term equivalent to such
period.

“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Agreement of EVO Investco, LLC, dated as of the date hereof.

“Market Value” means the Common Unit Redemption Price, as defined in the LLC
Agreement.

“MDP” means, collectively, the TRA Payment Recipients controlled by Madison
Dearborn Partners, LLC.

“Member Advisory Firm” means an accounting or law firm that is nationally
recognized as being expert in Covered Tax matters, selected by the applicable
TRA Payment Recipient; provided that such accounting or law firm shall be
different from the accounting firm serving as the Advisory Firm.

“Members” is defined in the recitals to this Agreement.

“Net Tax Benefit” is defined in Section 3.1(b)(ii).

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

“Objection Notice” is defined in Section 2.4(a)(i).

“Operating Company” is defined in the preamble.

“Operating Company Group” is defined in the recitals.

“Original Call Option Holder” is defined in the recitals.

“Parties” means the parties named on the signature pages to this Agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer of one or more Common Units or the
Call Option (including upon the death of a Member or upon the issuance of Common
Units resulting from the exercise of an option to acquire such Common Units) (i)
that occurs prior to an Exchange of such Common Units and (ii) to which Section
743(b) of the Code applies.

“Purchase” has the meaning in the recitals.

“Realized Tax Benefit” is defined in Section 3.1(b)(iv).





11

--------------------------------------------------------------------------------

 



“Realized Tax Detriment” is defined in Section 3.1(b)(v).

“Reconciliation Dispute” is defined in Section 7.9.

“Reconciliation Procedures” is defined in Section 2.4(a).

“Redemption” has the meaning in the recitals.

“Reference Asset” means any asset of Operating Company or any of its successors
or assigns, and whether held directly by Operating Company or indirectly by
Operating Company through a member of the Operating Company Group, at the time
of an Exchange.  A Reference Asset also includes any asset the tax basis of
which is determined, in whole or in part, by reference to the tax basis of an
asset that is described in the preceding sentence, including “substituted basis
property” within the meaning of Section 7701(a)(42) of the Code.

 “Schedule” means any of the following:  (i) a Basis Schedule, (ii) a Tax
Benefit Schedule, or (iii) the Early Termination Schedule, and, in each case,
any amendments thereto.

“Senior Obligations” is defined in Section 5.1.

 “Subsidiary” means, with respect to any Person and as of any determination
date, any other Person as to which such first Person (i) owns, directly or
indirectly, or otherwise controls, more than 50% of the voting power or other
similar interests of such other Person or (ii) is the sole general partner
interest, or managing member or similar interest, of such Person.

“Subsidiary Stock” means any stock or other equity interest in an entity held
by  the Corporation that is treated as a corporation for U.S. federal income tax
purposes.

“Tax Benefit Payment” is defined in Section 3.1(b).

“Tax Benefit Schedule” is defined in Section 2.3(a).

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated tax.

“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of U.S. state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the
closing date of the IPO.

“Taxing Authority” shall mean any national, federal, state, county, municipal,
or local government, or any subdivision, agency, commission or authority
thereof, or any quasi-governmental body, or any other authority of any kind,
exercising regulatory or other authority in relation to tax matters.

“Termination Objection Notice” is defined in Section 4.2.





12

--------------------------------------------------------------------------------

 



“TRA Payment Recipient” means each Member and the Call Option Holder and any
permitted transferee of the foregoing.

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

“U.S.” means the United States of America.

“Valuation Assumptions” shall mean, as of an Early Termination Effective Date,
the assumptions that:

(1)        in each Taxable Year ending on or after such Early Termination
Effective Date, the Corporation will have taxable income sufficient to fully use
the deductions arising from the Basis Adjustments and the Imputed Interest
during such Taxable Year or future Taxable Years (including, for the avoidance
of doubt, Basis Adjustments and Imputed Interest that would result from future
Tax Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available;

(2)        the U.S. federal income tax rates that will be in effect for each
such Taxable Year will be those specified for each such Taxable Year by the Code
and other law as in effect on the Early Termination Effective Date, except to
the extent any changes to such tax rates for such Taxable Year have already been
enacted into law;

(3)        all taxable income of the Corporation will be subject to the
then-current maximum applicable tax rates for each Covered Tax throughout the
relevant period;

(4)        any loss carryovers or carrybacks generated by any Basis Adjustment
or Imputed Interest (including such Basis Adjustment and Imputed Interest
generated as a result of payments under this Agreement) and available as of the
date of the Early Termination Schedule will be used by the Corporation ratably
in (i) the Taxable Year of the Early Termination Effective Date and each of the
succeeding four Taxable Years or (ii) in each of the Taxable Years from the date
of the Early Termination Schedule through the scheduled expiration date of such
loss carryovers or carrybacks, whichever comprises the shorter period;

(5)        any non-amortizable assets (other than Subsidiary Stock) will have
been or will be disposed of, as the case may be, on the earlier of (i) the
fifteenth anniversary of the applicable Basis Adjustment and (ii) the Early
Termination Effective Date;

(6)        any Subsidiary Stock will be deemed never to be disposed of except if
disposed of in a Change of Control;

(7)        if, on the Early Termination Effective Date, any Member has Common
Units that have not been Exchanged, then such Common Units shall be deemed to be
Exchanged or, in the case of Common Units subject to the Call Option, the Call
Option shall be deemed to have been purchased and exercised by the Corporation,
and such TRA





13

--------------------------------------------------------------------------------

 



Payment Recipient shall be deemed to receive the amount of cash such TRA Payment
Recipient would have been entitled to pursuant to Section 4.3(a) had such Common
Units actually been Exchanged on the Early Termination Effective Date or such
Call Option actually been sold and exercised and

(8)        any payment obligations pursuant to this Agreement will be satisfied
on the date that any Tax Return to which such payment obligation relates is
required to be filed excluding any extensions.

Section 1.2      Rules of Construction.  Unless otherwise specified herein:

(a)         The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)        For purposes of interpretation of this Agreement:

(i)         The words “herein,” “hereto,” “hereof’ and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision thereof.

(ii)        References in this Agreement to a Schedule, Article, Section, clause
or sub-clause refer to the appropriate Schedule to, or Article, Section, clause
or subclause in, this Agreement.

(iii)       References in this Agreement to dollars or “$” refer to the lawful
currency of the United States of America.

(iv)       The term “including” is by way of example and not limitation.

(v)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)        Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e)         Unless otherwise expressly provided herein, (a) references to
organization documents (including the LLC Agreement), agreements (including this
Agreement and the Exchange Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted hereby; and (b) references to any law (including the Code and the
Treasury Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law and
shall include all rules and





14

--------------------------------------------------------------------------------

 



regulations promulgated under such law, as such rules and regulations may be
consolidated, amended, replaced, supplemented or interpreted.

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.1      Basis Adjustments; Operating Company 754 Election.

(a)         Basis Adjustments.  The Parties acknowledge and agree that (A) each
Redemption using cash contributed by the Corporation to Operating Company shall
be treated as a direct purchase of Common Units by the Corporation from the
applicable Member (and thus as an Exchange) pursuant to Section 707(a)(2)(B) of
the Code to the extent allowed by law and (B) each Exchange will give rise to
Basis Adjustments.  In connection with any Exchange, the Parties acknowledge and
agree that pursuant to applicable law the Corporation’s share of the basis in
the Reference Assets shall be increased (or decreased) by the excess (or
deficiency), if any, of (A) the sum of (x) the Market Value of the Class A
Common Stock or the cash transferred to a Member pursuant to an Exchange as
payment for the Common Units or, in the case of an Exchange involving all or a
portion of the Call Option, the Call Option Consideration, (y) the amount of
payments made pursuant to this Agreement with respect to such Exchange and (z)
the amount of liabilities allocated to the Common Units acquired pursuant to the
Exchange, over (B) the Corporation’s proportionate share of the basis of the
Reference Assets immediately after the Exchange attributable to the Common Units
exchanged, determined as if each member of the Operating Company Group
(including, for the avoidance of doubt, Operating Company) remains in existence
as an entity for tax purposes and no member of the Operating Company Group
(including, for the avoidance of doubt, Operating Company) made the election
provided by Section 754 of the Code.  For the avoidance of doubt, payments made
under this Agreement shall not be treated as resulting in a Basis Adjustment to
the extent such payments are treated as Imputed Interest or are Actual Interest
Amounts.  Further, the Parties intend that Basis Adjustments be calculated in
accordance with Treasury Regulations Section 1.743-1.  Any Exchange that does
not result in an adjustment or adjustments under Section 743(b) of the Code, but
instead results in an adjustment or adjustments pursuant to Section 734(b) of
the Code, shall give rise to Basis Adjustments to the extent of adjustments to
the Corporation’s share of the common basis of the assets of the Operating
Company Group.

(b)        Operating Company Section 754 Election.  In its capacity as the
manager of Operating Company, the Corporation will ensure that, on and after the
date hereof and continuing throughout the term of this Agreement, Operating
Company and each of its direct and indirect Subsidiaries that is treated as a
partnership for U.S. federal income tax purposes will have in effect an election
under Section 754 of the Code (and under any similar provisions of applicable
U.S. state or local law) for each Taxable Year.

Section 2.2      Basis Schedules.  Within ninety (90) calendar days after the
filing of the U.S. federal income Tax Return of the Corporation for each
relevant Taxable Year, the Corporation shall deliver to the TRA Payment
Recipients a schedule (the “Basis Schedule”) that shows, in reasonable detail as
necessary in order to understand the calculations performed under this
Agreement:  (a) the Non-Adjusted Tax Basis of the Reference Assets as of each
applicable Exchange Date; (b) the Basis Adjustments with respect to the
Reference Assets as a result of the





15

--------------------------------------------------------------------------------

 



relevant Exchanges effected in such Taxable Year, calculated (I) in the
aggregate (including, for the avoidance of doubt, Exchanges by all TRA Payment
Recipients) and (II) solely with respect to Exchanges by the applicable TRA
Payment Recipient; (c) the period (or periods) over which the Reference Assets
are amortizable and/or depreciable; and (d) the period (or periods) over which
each Basis Adjustment is amortizable and/or depreciable.  The Basis Schedule
will become final and binding on the Parties pursuant to the procedures set
forth in Section 2.4(a) and may be amended by the Parties pursuant to the
procedures set forth in Section 2.4(b).

Section 2.3      Tax Benefit Schedules.

(a)         Tax Benefit Schedule.  Within ninety (90) calendar days after the
filing of the U.S. federal income Tax Return of the Corporation for any Taxable
Year in which there is a Realized Tax Benefit or Realized Tax Detriment, the
Corporation shall provide to the TRA Payment Recipients a schedule showing, in
reasonable detail, the calculation of the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year (a “Tax Benefit Schedule”).  The Tax Benefit
Schedule will become final and binding on the Parties pursuant to the procedures
set forth in Section 2.4(a), and may be amended by the Parties pursuant to the
procedures set forth in Section 2.4(b).

(b)        Applicable Principles.  Subject to the provisions of this Agreement,
the Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is
intended to measure the decrease or increase in the Actual Tax Liability of the
Corporation for such Taxable Year attributable to the Basis Adjustments and
Imputed Interest, as determined using a “with and without” methodology described
in Section 2.4(a).  Carryovers or carrybacks of any tax item attributable to any
Basis Adjustment or Imputed Interest shall be considered to be subject to the
rules of the Code and the Treasury Regulations or the appropriate provisions of
U.S. state and local tax law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type.  If a carryover or
carryback of any tax item includes a portion that is attributable to a Basis
Adjustment or Imputed Interest (a “TRA Portion”) and another portion that is not
(a “Non-TRA Portion”), such portions shall be considered to be used in
accordance with the “with and without” methodology so that:  (i) the amount of
any Non-TRA Portion is deemed utilized first, followed by the amount of any TRA
Portion (with the TRA Portion being applied on a proportionate basis consistent
with the provisions of Section 3.3(a)); and (ii) in the case of a carryback of a
Non-TRA Portion, such carryback shall not affect the original “with and without”
calculation made in the prior Taxable Year.  The Parties agree that, subject to
the second to last sentence of Section 2.1(a), all Tax Benefit Payments
attributable to an Exchange (other than any portion treated as Imputed Interest)
will be treated as subsequent upward purchase price adjustments that give rise
to further Basis Adjustments for the Corporation beginning in the Taxable Year
of payment, and as a result, such additional Basis Adjustments will be
incorporated into such Taxable Year continuing for future Taxable Years until
any incremental Basis Adjustment benefits with respect to a Tax Benefit Payment
equals an immaterial amount.

Section 2.4      Procedures; Amendments.

(a)         Procedures.  Each time the Corporation delivers an applicable
Schedule to the TRA Payment Recipients under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.4(b), but excluding any Early
Termination Schedule or amended Early





16

--------------------------------------------------------------------------------

 



Termination Schedule delivered pursuant to the procedures set forth in Section
4.2, the Corporation shall also:  (x) deliver supporting schedules and work
papers and a copy of the Corporation’s Tax Returns for such Taxable Year, as
determined by the Corporation or as reasonably requested by any TRA Payment
Recipient, that provide a reasonable level of detail regarding the data and
calculations that were relevant for purposes of preparing the Schedule; (y)
deliver a Corporation Letter supporting such Schedule; and (z) allow the TRA
Payment Recipients and their advisors to have reasonable access to the
appropriate representatives, as determined by the Corporation or as reasonably
requested by the TRA Payment Recipients, at the Corporation and the Advisory
Firm in connection with a review of such Schedule.  Without limiting the
generality of the preceding sentence, the Corporation shall ensure that any Tax
Benefit Schedule that is delivered to the TRA Payment Recipients, along with any
supporting schedules and work papers, provides a reasonably detailed
presentation of the calculation of the Actual Tax Liability of the Corporation
for the relevant Taxable Year (the “with” calculation) and the Hypothetical Tax
Liability of the Corporation for such Taxable Year (the “without” calculation),
and identifies any material assumptions or operating procedures or principles
that were used for purposes of such calculations.  An applicable Schedule or
amendment thereto shall become final and binding on the Parties thirty (30)
calendar days from the date on which the TRA Payment Recipients first received
the applicable Schedule or amendment thereto unless:

(i)         a TRA Payment Recipient within thirty (30) calendar days after
receiving the applicable Schedule or amendment thereto, provides the Corporation
with (A) written notice of a material objection to such Schedule that is made in
good faith and that sets forth in reasonable detail such TRA Payment Recipient’s
material objection (an “Objection Notice”) and (B) a letter from a Member
Advisory Firm in support of such Objection Notice; or

(ii)        each TRA Payment Recipient provides a written waiver of its right to
deliver an Objection Notice within the time period described in clause (i)
above, in which case such Schedule or amendment thereto becomes binding on the
date the waiver from all TRA Payment Recipients is received by the Corporation.

In the event that a TRA Payment Recipient timely delivers an Objection Notice
pursuant to clause (i) above, and if the Parties, for any reason, are unable to
successfully resolve the issues raised in the Objection Notice within thirty
(30) calendar days after receipt by the Corporation of the Objection Notice, the
Corporation and the TRA Payment Recipient shall employ the reconciliation
procedures as described in Section 7.9 (the “Reconciliation Procedures”).  For
the avoidance of doubt, and notwithstanding anything to the contrary herein, the
expense of preparing and obtaining the letter from a Member Advisory Firm
referenced in clause (i) above shall be borne solely by the relevant TRA Payment
Recipient and the Corporation shall have no liability with respect to such
letter or any of the expenses associated with its preparation and delivery.

(b)        Amended Schedule.  The applicable Schedule for any Taxable Year may
be amended from time to time by the Corporation:  (i) in connection with a
Determination affecting such Schedule; (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was originally provided
to the TRA Payment Recipient; (iii) to comply with an Expert’s





17

--------------------------------------------------------------------------------

 



determination under the Reconciliation Procedures applicable to this Agreement;
(iv) to reflect a change in the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year attributable to a carryback or carryforward of a loss or
other Tax item to such Taxable Year; (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year; or (vi) to adjust a Basis
Schedule to take into account any Tax Benefit Payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1      Timing and Amount of Tax Benefit Payments.

(a)         Timing of Payments.  Subject to the other provisions of this Article
III, within five (5) Business Days following the date on which each Tax Benefit
Schedule that is required to be delivered by the Corporation to the TRA Payment
Recipients pursuant to Section 2.3(a) becomes final in accordance with Section
2.4(a) (such date, the “Final Payment Date” in respect of any Tax Benefit
Payment), the Corporation shall pay to each relevant TRA Payment Recipient the
Tax Benefit Payment as determined pursuant to Section 3.1(b).  Each such Tax
Benefit Payment shall be made by wire transfer of immediately available funds to
the bank account previously designated by such TRA Payment Recipients or as
otherwise agreed by the Corporation and such TRA Payment Recipients.  For the
avoidance of doubt, the TRA Payment Recipients shall not be required under any
circumstances to return any portion of any Tax Benefit Payment previously paid
by the Corporation to the TRA Payment Recipients (including any portion of any
Early Termination Payment).

(b)        Amount of Payments.  For purposes of this Agreement, a “Tax Benefit
Payment” with respect to any TRA Payment Recipient means an amount, not less
than zero, equal to the sum of:  (i) the Net Tax Benefit that is Attributable to
such TRA Payment Recipient and (ii) the Actual Interest Amount.

(i)         Attributable.  A Net Tax Benefit is “Attributable” to a TRA Payment
Recipient to the extent that it is derived from any Basis Adjustment or Imputed
Interest that is attributable to an Exchange undertaken by or with respect to
such TRA Payment Recipient.

(ii)        Net Tax Benefit.  The “Net Tax Benefit” for a Taxable Year equals
the amount of the excess, if any, of (x) 85% of the Cumulative Net Realized Tax
Benefit Attributable to such TRA Payment Recipient as of the end of such Taxable
Year over (y) the aggregate amount of all Tax Benefit Payments previously made
to such TRA Payment Recipient under this Section 3.1.  For the avoidance of
doubt, if the Cumulative Net Realized Tax Benefit as of the end of any Taxable
Year is less than the aggregate amount of all Tax Benefit Payments previously
made to a TRA Payment Recipient, such TRA Payment Recipient shall not be
required to return any portion of any Tax Benefit Payment previously made by the
Corporation to such TRA Payment Recipient.





18

--------------------------------------------------------------------------------

 



(iii)       Cumulative Net Realized Tax Benefit.  The “Cumulative Net Realized
Tax Benefit” for a Taxable Year equals the cumulative amount of Realized Tax
Benefits for all Taxable Years of the Corporation, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments for the
same period.  The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedule
or Amended Schedule, if any, in existence at the time of such determination.

(iv)       Realized Tax Benefit.  The “Realized Tax Benefit” for a Taxable Year
equals the excess, if any, of the Hypothetical Tax Liability over the Actual Tax
Liability for such Taxable Year.  If all or a portion of the Actual Tax
Liability for such Taxable Year arises as a result of an audit or similar
proceeding by a Taxing Authority of any Taxable Year, such liability shall not
be included in determining the Realized Tax Benefit unless and until there has
been a Determination.

(v)        Realized Tax Detriment.  The “Realized Tax Detriment” for a Taxable
Year equals the excess, if any, of the Actual Tax Liability over the
Hypothetical Tax Liability for such Taxable Year.  If all or a portion of the
Actual Tax Liability for such Taxable Year arises as a result of an audit or
similar proceeding by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination.

(vi)       Imputed Interest.  The principles of Sections 1272, 1274, or 483 of
the Code, as applicable, and the principles of any similar provision of U.S.
state and local law, will apply to cause a portion of any Net Tax Benefit
payable by the Corporation to a TRA Payment Recipient under this Agreement to be
treated as imputed interest (“Imputed Interest”).  For the avoidance of doubt,
the deduction for the amount of Imputed Interest as determined with respect to
any Net Tax Benefit payable by the Corporation to a TRA Payment Recipient shall
be excluded in determining the Hypothetical Tax Liability of the Corporation for
purposes of calculating Realized Tax Benefits and Realized Tax Detriments
pursuant to this Agreement.

(vii)      Actual Interest Amount.  The “Actual Interest Amount” calculated in
respect of the Net Tax Benefit for a Taxable Year will equal the amount of any
Extension Rate Interest and the amount of any Default Rate Interest.

(viii)     Extension Rate Interest.  The amount of “Extension Rate Interest”
calculated in respect of the Net Tax Benefit (including previously accrued
Imputed Interest) for a Taxable Year will equal interest calculated at the
Agreed Rate from the due date (without extensions) for filing the U.S. federal
income Tax Return of the Corporation for such Taxable Year until the date on
which the Corporation makes a timely Tax Benefit Payment to the TRA Payment
Recipient on or before the Final Payment Date as determined pursuant to Section
3.1(a).  For the avoidance of doubt, the amount of any Extension Rate Interest
as determined with respect to any Net Tax Benefit payable by the Corporation to
a TRA Payment Recipient shall be included in the Hypothetical Tax Liability of
the Corporation for purposes of calculating Realized Tax Benefits and Realized
Tax Detriments pursuant to this Agreement.





19

--------------------------------------------------------------------------------

 



(ix)       Default Rate Interest.  In the event that the Corporation does not
make timely payment of all or any portion of a Tax Benefit Payment to a TRA
Payment Recipient on or before the Final Payment Date as determined pursuant to
Section 3.1(a), the amount of “Default Rate Interest” calculated in respect of
the Net Tax Benefit (including previously accrued Imputed Interest and Extension
Rate Interest) for a Taxable Year will equal interest calculated at the Default
Rate from the Final Payment Date for a Tax Benefit Payment as determined
pursuant to Section 3.1(a) until the date on which the Corporation makes such
Tax Benefit Payment to such TRA Payment Recipient.  For the avoidance of doubt,
the amount of any Default Rate Interest as determined with respect to any Net
Tax Benefit payable by the Corporation to a TRA Payment Recipient shall be
included in the Hypothetical Tax Liability of the Corporation for purposes of
calculating Realized Tax Benefits and Realized Tax Detriments pursuant to this
Agreement.

(x)        The Corporation and the TRA Payment Recipients hereby acknowledge and
agree that, as of the date of the Agreement and as of the date of any future
Exchange that may be subject to this Agreement, the aggregate value of the Tax
Benefit Payments cannot be reasonably ascertained for U.S. federal income or
other applicable tax purposes.  Notwithstanding anything herein to the contrary,
unless otherwise specified by a party entitled to benefits under this Section
3.1 in the Exchange Notice for any Exchange that occurs pursuant to the Exchange
Agreement or any direct or indirect redemption that occurs pursuant to the LLC
Agreement (or otherwise specified in writing by such a party with respect to an
Exchange or redemption), the aggregate Tax Benefit Payments in respect of such
Exchange (other than amounts accounted for as interest under the Code) and
therefore the stated maximum selling price, with respect to any Exchange by such
TRA Payment Recipient shall not exceed fifty percent (50%) of the fair market
value of the consideration received in such Exchange (whether as a cash payment,
as shares of Class A Common Stock, or as other consideration).

(c)         Interest.  The provisions of Section 3.1(b) are intended to operate
so that interest will effectively accrue in respect of the Net Tax Benefit for
any Taxable Year as follows:

(i)         first, in an amount equal to the Imputed Interest under the Code
(from the relevant Exchange Date until the due date (without extensions) for
filing the U.S. federal income Tax Return of the Corporation for such Taxable
Year) and through the date on which the Corporation makes the relevant Tax
Benefit Payment to a TRA Payment Recipient;

(ii)        second, at the Agreed Rate in respect of any Extension Rate Interest
(from the due date (without extensions) for filing the U.S. federal income Tax
Return of the Corporation for such Taxable Year until the Final Payment Date for
a Tax Benefit Payment as determined pursuant to Section 3.1(a)); and

(iii)       third, at the Default Rate in respect of any Default Rate Interest
(from the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a) until the date on which the Corporation makes the relevant Tax
Benefit Payment to a TRA Payment Recipient).





20

--------------------------------------------------------------------------------

 



Section 3.2      No Duplicative Payments.  It is intended that the provisions of
this Agreement will not result in the duplicative payment of any amount
(including interest) that may be required under this Agreement, and the
provisions of this Agreement shall be consistently interpreted and applied in
accordance with that intent.  For purposes of this Agreement, and also for the
avoidance of doubt, no Tax Benefit Payment shall be calculated or made in
respect of any estimated tax payments, including any estimated U.S. federal
income tax payments.

Section 3.3      Pro-Ration of Payments as Between the TRA Payment Recipients.

(a)         Insufficient Taxable Income.  Notwithstanding anything in Section
3.1(b) to the contrary, if the aggregate potential Covered Tax benefit of the
Corporation as calculated with respect to the Basis Adjustments and Imputed
Interest (in each case, without regard to the Taxable Year of origination) is
limited in a particular Taxable Year because the Corporation does not have
sufficient actual taxable income, then the available Covered Tax benefit for the
Corporation shall be allocated among the TRA Payment Recipients in proportion to
the respective Tax Benefit Payment that would have been payable if the
Corporation had in fact had sufficient taxable income so that there had been no
such limitation.  As an illustration of the intended operation of this Section
3.3(a), if the Corporation had $200 of aggregate potential Covered Tax benefits
with respect to the Basis Adjustments and Imputed Interest in a particular
Taxable Year (with $50 of such Covered Tax benefits being attributable to TRA
Payment Recipient 1 and $150 of such Covered Tax benefits being attributable to
TRA Payment Recipient 2), such that TRA Payment Recipient 1 would have
potentially been entitled to a Tax Benefit Payment of $42.50 and TRA Payment
Recipient 2 would have been entitled to a Tax Benefit Payment of $127.50 if the
Corporation had $200 of tax liability for the year, and if at the same time the
Corporation only had $100 of actual tax liability in such Taxable Year, then $25
of the aggregate $100 actual Covered Tax benefit for the Corporation for such
Taxable Year would be allocated to TRA Payment Recipient 1 and $75 of the
aggregate $100 actual Covered Tax benefit for the Corporation would be allocated
to TRA Payment Recipient 2, such that TRA Payment Recipient 1 would receive a
Tax Benefit Payment of $21.25 and TRA Payment Recipient 2 would receive a Tax
Benefit Payment of $63.75.

(b)        Late Payments.  If for any reason the Corporation is not able to
timely and fully satisfy its payment obligations under this Agreement in respect
of a particular Taxable Year, then Default Rate Interest will begin to accrue
pursuant to Section 5.2 and the Corporation and other Parties agree that (i) the
Corporation shall pay the Tax Benefit Payments due in respect of such Taxable
Year to each TRA Payment Recipient pro rata and (ii) no Tax Benefit Payment
shall be made in respect of any Taxable Year until all Tax Benefit Payments to
all TRA Payment Recipients in respect of all prior Taxable Years have been made
in full.

Section 3.4      Change Notice.  If any Party, or any Affiliate or Subsidiary of
any Party, receives a 30-day letter, a final audit report, a statutory notice of
deficiency, or similar written notice from any Taxing Authority relating to the
amount of the Net Tax Benefit calculated for purposes of this Agreement, or
relating to any other material tax matter that is relevant to the terms of this
Agreement and the calculation of the Tax Benefit Payments that may be payable by
the Corporation to the TRA Payment Recipients (a “Change Notice”), prompt
written notification and a copy of the relevant Change Notice shall be delivered
by the Party (or its Affiliate or Subsidiary) that received such Change Notice
to each other Party.





21

--------------------------------------------------------------------------------

 



ARTICLE IV

TERMINATION

Section 4.1      Early Termination of Agreement; Breach of Agreement; 

(a)         Corporation’s Early Termination Right.

(a)         With the written approval of (i) a majority of the Independent
Directors, (ii) MDP and (iii) Blueapple, the Corporation may completely
terminate this Agreement, as and to the extent provided herein, with respect to
all amounts payable to the TRA Payment Recipients pursuant to this Agreement by
paying to the TRA Payment Recipients the Early Termination Payment; provided
that Early Termination Payments may be made pursuant to this Section 4.1(a) only
if made to all TRA Payment Recipients that are entitled to such a payment
simultaneously, and provided further, that the Corporation may withdraw any
notice to execute its termination rights under this Section 4.1(a) prior to the
time at which any Early Termination Payment has been paid.  Upon the
Corporation’s payment of the Early Termination Payment, the Corporation shall
not have any further payment obligations under this Agreement, other than with
respect to any:  (i) prior Tax Benefit Payments that are due and payable under
this Agreement but that still remain unpaid as of the date of the Early
Termination Notice; and (ii) current Tax Benefit Payment due for the Taxable
Year ending on or including the date of the Early Termination Notice (except to
the extent that the amount described in clause (ii) is included in the
calculation of the Early Termination Payment).  If an Exchange subsequently
occurs with respect to Common Units for which the Corporation has exercised its
termination rights under this Section 4.1(a), the Corporation shall have no
obligations under this Agreement with respect to such Exchange.

(b)        Acceleration Upon Change of Control.  In the event of a Change of
Control, all obligations hereunder shall be accelerated and such obligations
shall be calculated pursuant to this Article IV as if an Early Termination
Notice had been delivered on the date of the Change of Control and utilizing the
Valuation Assumptions by substituting the phrase “the date of a Change of
Control” in each place where the phrase “Early Termination Effective Date”
appears.  Such obligations shall include, but not be limited to, (i) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of the Change of Control, (ii) any Tax Benefit Payments
agreed to by the Corporation and the TRA Payment Recipients as due and payable
but unpaid as of the Early Termination Notice and (iii) any Tax Benefit Payments
due for any Taxable Year ending prior to, with or including the date of a Change
of Control (except to the extent that any amounts described in clauses (ii) or
(iii) are included in the Early Termination Payment).  For the avoidance of
doubt, Sections 4.2 and 4.3 shall apply to a Change of Control, mutadis mutandi.

(c)         Acceleration Upon Breach of Agreement.  In the event that the
Corporation materially breaches any of its material obligations under this
Agreement, whether as a result of failure to make any payment when due, failure
to honor any other material obligation required hereunder, or by operation of
law as a result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated and become immediately due and payable upon notice of acceleration
from such TRA Payment Recipient (provided that in the case of any proceeding
under the Bankruptcy Code





22

--------------------------------------------------------------------------------

 



or other insolvency statute, such acceleration shall be automatic without any
such notice), and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such notice of acceleration
(or, in the case of any proceeding under the Bankruptcy Code or other insolvency
statute, on the date of such breach) and shall include, but not be limited
to:  (i) the Early Termination Payment calculated as if an Early Termination
Notice had been delivered on the date of such acceleration; (ii) any prior Tax
Benefit Payments that are due and payable under this Agreement but that still
remain unpaid as of the date of such acceleration; and (iii) any current Tax
Benefit Payment due for the Taxable Year ending with or including the date of
such acceleration.  Notwithstanding the foregoing, in the event that the
Corporation breaches this Agreement and such breach is not a material breach of
a material obligation, a TRA Payment Recipient shall still be entitled to
enforce all of its rights otherwise available under this Agreement, including
potentially seeking an acceleration of amounts payable under this
Agreement.  For purposes of this Section 4.1(c), and subject to the following
sentence, the Parties agree that the failure to make any payment due pursuant to
this Agreement within thirty (30) days of the relevant Final Payment Date shall
be deemed to be a material breach of a material obligation under this Agreement
for all purposes of this Agreement, and that it will not be considered to be a
material breach of a material obligation under this Agreement to make a payment
due pursuant to this Agreement within thirty (30) days of the relevant Final
Payment Date.  Notwithstanding anything in this Agreement to the contrary, it
shall not be a material breach of a material obligation of this Agreement if the
Corporation fails to make any Tax Benefit Payment within thirty (30) days of the
relevant Final Payment Date to the extent that the Corporation has insufficient
funds, and cannot obtain sufficient funds by taking commercially reasonable
actions to do so, to make such payment; provided that the interest provisions of
Section 5.2 shall apply to such late payment (unless the Corporation does not
have sufficient funds to make such payment as a result of any limitation imposed
by any Senior Obligations, in which case Section 5.2 shall apply, but the
Default Rate shall be replaced by the Agreed Rate). For the avoidance of doubt,
a Reconciliation Dispute  would not constitute a breach of this Agreement.

Section 4.2      Early Termination Notice.  If the Corporation chooses to
exercise its right of early termination under Section 4.1 above, the Corporation
shall deliver to the TRA Payment Recipients a notice of the Corporation’s
decision to exercise such right (an “Early Termination Notice”) and a schedule
(the “Early Termination Schedule”) showing in reasonable detail the calculation
of the Early Termination Payment.  The Corporation shall also (x) deliver
supporting schedules and work papers, as determined by the Corporation or as
reasonably requested by a TRA Payment Recipient, that provide a reasonable level
of detail regarding the data and calculations that were relevant for purposes of
preparing the Early Termination Schedule; (y) deliver a Corporation Letter
supporting such Early Termination Schedule; and (z) allow the TRA Payment
Recipients and their advisors to have reasonable access to the appropriate
representatives, as determined by the Corporation or as reasonably requested by
the TRA Payment Recipients, at the Corporation and the Advisory Firm in
connection with a review of such Early Termination Schedule.  The Early
Termination Schedule shall become final and binding on each Party thirty (30)
calendar days from the first date on which all the TRA Payment Recipients
received such Early Termination Schedule unless:

(i)         a TRA Payment Recipient within thirty (30) calendar days after
receiving the Early Termination Schedule, provides the Corporation with (A)
written notice of a





23

--------------------------------------------------------------------------------

 



material objection to such Early Termination Schedule made in good faith and
setting forth in reasonable detail such TRA Payment Recipient’s material
objection (a “Termination Objection Notice”) and (B) a letter from a Member
Advisory Firm in support of such Termination Objection Notice; or

(ii)        each TRA Payment Recipient provides a written waiver of such right
of a Termination Objection Notice within the period described in clause (i)
above, in which case such Early Termination Schedule becomes binding on the date
the waiver from all TRA Payment Recipients is received by the Corporation.

In the event that a TRA Payment Recipient timely delivers a Termination
Objection Notice pursuant to clause (i) above, and if the Parties, for any
reason, are unable to successfully resolve the issues raised in the Termination
Objection Notice within thirty (30) calendar days after receipt by the
Corporation of the Termination Objection Notice, the Corporation and such TRA
Payment Recipient shall employ the Reconciliation Procedures.  For the avoidance
of doubt, and notwithstanding anything to the contrary herein, the expense of
preparing and obtaining the letter from a Member Advisory Firm referenced in
clause (i) above shall be borne solely by such TRA Payment Recipient and the
Corporation shall have no liability with respect to such letter or any of the
expenses associated with its preparation and delivery.  The date on which the
Early Termination Schedule becomes final in accordance with this Section 4.2
shall be the “Early Termination Reference Date.”

Section 4.3      Payment Upon Early Termination.

(a)         Timing of Payment.  Within five (5) Business Days after the Early
Termination Reference Date, the Corporation shall pay to each TRA Payment
Recipient an amount equal to the Early Termination Payment for such TRA Payment
Recipient.  Such Early Termination Payment shall be made by the Corporation by
wire transfer of immediately available funds to a bank account or accounts
designated by the TRA Payment Recipients or as otherwise agreed by the
Corporation and the TRA Payment Recipients.

(b)        Amount of Payment.  The “Early Termination Payment” payable to a TRA
Payment Recipient pursuant to Section 4.3(a) shall equal the present value,
discounted at the Early Termination Rate as determined as of the Early
Termination Reference Date, of all Tax Benefit Payments that would be required
to be paid by the Corporation to such TRA Payment Recipient, whether payable
with respect to Common Units that were Exchanged prior to the Early Termination
Effective Date or on or after the Early Termination Effective Date, beginning
from the Early Termination Effective Date and using the Valuation
Assumptions.  For the avoidance of doubt, an Early Termination Payment shall be
made to each TRA Payment Recipient, regardless of whether such TRA Payment
Recipient has Exchanged all of its Common Units or Call Option interests as of
the Early Termination Effective Date.





24

--------------------------------------------------------------------------------

 



ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1      Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the TRA Payment Recipients under this
Agreement shall rank subordinate and junior in right of payment to any
principal, interest, or other amounts due and payable in respect of any
obligations owed in respect of secured indebtedness for borrowed money of the
Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu in right of payment with all current or future unsecured obligations of
the Corporation that are not Senior Obligations.  To the extent that any payment
under this Agreement is not permitted to be made at the time payment is due as a
result of this Section 5.1 and the terms of the agreements governing Senior
Obligations, such payment obligation nevertheless shall accrue for the benefit
of the TRA Payment Recipients and the Corporation shall make such payments at
the first opportunity that such payments are permitted to be made in accordance
with the terms of the Senior Obligations.

Section 5.2      Late Payments by the Corporation.  The amount of all or any
portion of any Tax Benefit Payment or Early Termination Payment not made to the
TRA Payment Recipients when due under the terms of this Agreement, whether as a
result of Section 5.1 and the terms of the Senior Obligations or otherwise,
shall be payable together with Default Rate Interest, which shall accrue
beginning on the Final Payment Date and be computed as provided in Section
3.1(b)(ix).

ARTICLE VI

TAX MATTERS; CONSISTENCY; COOPERATION

Section 6.1      Participation in the Corporation’s and Operating Company’s Tax
Matters.  Except as otherwise provided herein, and except as provided in Article
IX of the LLC Agreement, the Corporation shall have full responsibility for, and
sole discretion over, all tax matters concerning the Corporation and Operating
Company, including the preparation, filing or amending of any Tax Return and
defending, contesting or settling any issue pertaining to
taxes.  Notwithstanding the foregoing, the Corporation shall notify the TRA
Payment Recipients of, and keep them reasonably informed with respect to, the
portion of any tax audit of the Corporation or Operating Company, or any of
Operating Company’s Subsidiaries, the outcome of which could materially affect
the Tax Benefit Payments payable to such TRA Payment Recipients under this
Agreement, and any TRA Payment Recipient holding directly and/or indirectly at
least ten percent (10%) of the outstanding Common Units (a “10% Member”) shall
have the right to participate in and to monitor at such TRA Payment Recipient’s
own expense (but, for the avoidance of doubt, not to control) any such portion
of any such tax audit; provided that the Corporation shall not settle or fail to
contest any issue pertaining to Covered Taxes that is reasonably expected to
materially affect the Tax Benefit Payments payable to the TRA Payment Recipients
under this Agreement without the consent of each 10% Member, such consent not to
be unreasonably withheld, conditioned or delayed.

Section 6.2      Consistency.  All calculations and determinations made
hereunder, including any Basis Adjustments, the Schedules, and the determination
of any Realized Tax Benefits or Realized Tax Detriments, shall be made in
accordance with the elections,





25

--------------------------------------------------------------------------------

 



methodologies or positions taken by the Corporation and Operating Company on
their respective Tax Returns.  Each Member shall prepare its Tax Returns in a
manner that is consistent with the terms of this Agreement, and any related
calculations or determinations that are made hereunder, including the terms of
Section 2.1 and the Schedules provided to the Members under this Agreement.  In
the event that an Advisory Firm is replaced with another Advisory Firm
acceptable to the Audit Committee, such replacement Advisory Firm shall perform
its services under this Agreement using procedures and methodologies consistent
with the previous Advisory Firm, unless otherwise required by law or unless the
Corporation and all of the Members agree to the use of other procedures and
methodologies.

Section 6.3      Cooperation.

(a)         Each TRA Payment Recipient shall (i) furnish to the Corporation in a
timely manner such information, documents and other materials as the Corporation
may reasonably request for purposes of making any determination or computation
necessary or appropriate under this Agreement, preparing any Tax Return or
contesting or defending any audit, examination or controversy with any Taxing
Authority, (ii) make itself available to the Corporation and its representatives
to provide explanations of documents and materials and such other information as
the Corporation or its representatives may reasonably request in connection with
any of the matters described in clause (i) above, and (iii) reasonably cooperate
in connection with any such matter.  The Corporation shall reimburse the TRA
Payment Recipients for any reasonable and documented out-of-pocket costs and
expenses incurred pursuant to this Section 6.3(a).

(b)        The Corporation shall furnish to the TRA Payment Recipients such
information, documents and other materials as a TRA Payment Recipient may
reasonably request for purposes of making any determination or computation
necessary or appropriate under this Agreement, including with respect to any
Change Notice or any related determination described in Section 3.4.

ARTICLE VII

MISCELLANEOUS

Section 7.1      Notices.  All notices, requests, consents and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by certified
or registered mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 7.1).  All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the Party to receive such
notice:

If to the Corporation, to:

EVO Payments, Inc.

Ten Glenlake Parkway, South Tower, Suite 950

Atlanta, Georgia 30328

Attn:  Kevin M. Hodges, Chief Financial Officer

T: (516) 479-9000

E-mail: kevin.hodges@evopayments.com





26

--------------------------------------------------------------------------------

 



with copies to (which shall not constitute notice to the Corporation) to:

Keith M. Townsend

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309

T: (404) 572-4600
E-mail: ktownsend@kslaw.com

 

If to a TRA Payment Recipient, at such address as indicated by the Operating
Company’s records, with a copy (which shall not constitute notice to the TRA
Payment Recipient) to such counsel or other representative(s) as may be
designated by such TRA Payment Recipient in a notice to other TRA Payment
Recipients, properly delivered pursuant to this Section 7.1.

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

Section 7.2      Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart.  Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.3      Entire Agreement:  No Third Party Beneficiaries.  This
Agreement and the other agreements referenced herein constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter hereof.  This
Agreement shall be binding upon and inure solely to the benefit of each Party
hereto and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 7.4      Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.

Section 7.5      Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.





27

--------------------------------------------------------------------------------

 



Section 7.6      Assignments; Amendments; Successors; No Waiver.

(a)         Assignment.  Each TRA Payment Recipient may assign, sell, pledge, or
otherwise alienate or transfer any interest in this Agreement, including the
right to receive any Tax Benefit Payments under this Agreement, in whole or in
part, to any Person so long as such Person has executed and delivered, or in
connection with such transfer, executes and delivers, a Joinder agreement to
succeed to the applicable portion of such TRA Payment Recipient’s interest in
this Agreement and to become a Party for all purposes of this Agreement, except
as otherwise provided in such Joinder (the “Joinder Requirement”); provided that
MDP’s and Blueapple’s approval and consent rights described in this Agreement
shall not be transferrable or assignable to any Person (other than a partner,
shareholder, member or Affiliate (as defined in the LLC Agreement) of such
Person (which may include special purpose investment vehicles wholly owned by
one or more Affiliated investment funds but shall not include portfolio
companies) without the prior written consent of the Corporation (and any
purported transfer or assignment without such consent shall be null and
void).  For the avoidance of doubt, if a Member transfers Common Units or Call
Option in accordance with the terms of the LLC Agreement but does not assign to
the transferee of such Common Units or Call Option, as applicable, its rights
under this Agreement with respect to such transferred Common Units or Call
Option, as applicable, such TRA Payment Recipient shall continue to be entitled
to receive the Tax Benefit Payments arising in respect of a subsequent Exchange
of such Common Units.  The Corporation may not assign any of its rights or
obligations under this Agreement to any Person without unanimous consent of all
Parties hereto (and any purported assignment without such consent shall be null
and void).

(b)        Amendments.  No provision of this Agreement may be amended unless
such amendment is approved in writing by (x) the Corporation and (y) TRA Payment
Recipients (including, in all circumstances, MDP and Blueapple) who would be
entitled to receive more than fifty percent (50%) of the aggregate amount of the
Early Termination Payments payable to all TRA Payment Recipients hereunder if
the Corporation had exercised its termination rights under Section 4.1(a) on the
date of the most recent Exchange prior to such amendment (excluding, for
purposes of this sentence, all payments made to any TRA Payment Recipient
pursuant to this Agreement since the date of such most recent Exchange);
provided that amendment of the definition of Change of Control will also require
the written approval of a majority of the Independent Directors.  No provision
of this Agreement may be waived unless such waiver is in writing and signed by
the Party against whom the waiver is to be effective.

(c)         Successors.  All of the terms and provisions of this Agreement shall
be binding upon, and shall inure to the benefit of and be enforceable by, the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives.  The Corporation shall require and
cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.





28

--------------------------------------------------------------------------------

 



(d)        Waiver.  No failure by any Party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement, or
to exercise any right or remedy consequent upon a breach thereof, shall
constitute a waiver of any such breach or any other covenant, duty, agreement,
or condition.

Section 7.7      Titles and Subtitles.  The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

Section 7.8      Resolution of Disputes.

(a)         Except for Reconciliation Disputes subject to Section 7.9, any and
all disputes which cannot be settled after substantial good-faith negotiation,
including any ancillary claims of any Party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally resolved by arbitration in accordance with the International Institute
for Conflict Prevention and Resolution Rules for Non-Administered Arbitration by
a panel of three arbitrators, of which the Corporation shall designate one
arbitrator and the TRA Payment Recipients party to such Dispute shall designate
one arbitrator in accordance with the “screened” appointment procedure provided
in Resolution Rule 5.4.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the award rendered by
the arbitrators may be entered by any court having jurisdiction thereof.  The
place of the arbitration shall be Atlanta, Georgia.

(b)        Notwithstanding the provisions of paragraph (a), any Party may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party (i)
expressly consents to the application of paragraph (c) of this Section 7.8 to
any such action or proceeding, and (ii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.  For the
avoidance of doubt, this Section 7.8 shall not apply to Reconciliation Disputes
to be settled in accordance with the procedures set forth in Section 7.9.

(c)         Each Party hereby irrevocably and unconditionally consents to submit
to the sole and exclusive jurisdiction of the Court of Chancery in the State of
Delaware (the “Delaware Chancery Court”) for any litigation (whether based on
contract, tort or otherwise), directly or indirectly, arising out of or relating
to this Agreement, or the negotiation, validity or performance of this
Agreement, or the actions contemplated hereby (and agrees not to commence any
litigation relating thereto except in such court), waives any objection to the
laying of venue of any such litigation in the Delaware Chancery Court and agrees
not to plead or claim in the Delaware Chancery Court that such litigation
brought therein has been brought in an inconvenient forum. Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.





29

--------------------------------------------------------------------------------

 



(d)        Each Party irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in Section 7.8(c).  Each Party
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of any such suit, action or proceeding in
any such court.

(e)         Each Party irrevocably consents to service of process by means of
notice in the manner provided for in Section 7.1 (other than by
facsimile).  Nothing in this Agreement shall affect the right of any Party to
serve process in any manner permitted by law.

(f)         WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

(g)        Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of Section 7.9, or a Dispute within the meaning of this
Section 7.8, shall be decided and resolved as a Dispute subject to the
procedures set forth in this Section 7.8.

Section 7.9      Reconciliation.  In the event that the Corporation and any TRA
Payment Recipient are unable to resolve a disagreement with respect to a
Schedule (other than an Early Termination Schedule) prepared pursuant to Section
2.4, or with respect to an Early Termination Schedule prepared pursuant to
Section 4.2, within the relevant time period designated in this Agreement (a
“Reconciliation Dispute”), the Reconciliation Dispute shall be submitted for
determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to both Parties.  The Expert shall be a
partner or principal in a nationally recognized accounting firm, and unless the
Corporation and such TRA Payment Recipient agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with the Corporation or such TRA Payment Recipient or other actual
or potential conflict of interest.  If the Parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the selection of an Expert shall be
treated as a Dispute subject to Section 7.8 and an arbitration panel shall pick
an Expert from a nationally recognized accounting firm that does not have any
material relationship with the Corporation or such TRA Payment Recipient or
other actual or potential conflict of interest.  The Expert shall resolve any
matter relating to the Basis Schedule or an amendment thereto, or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this Agreement and such Tax Return may be filed as prepared by the
Corporation, subject to adjustment or amendment upon resolution.  The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the





30

--------------------------------------------------------------------------------

 



Corporation except as provided in the next sentence.  The Corporation and the
TRA Payment Recipients shall bear their own costs and expenses of such
proceeding, unless (i) the Expert adopts the TRA Payment Recipient’s position,
in which case the Corporation shall reimburse the TRA Payment Recipient for any
reasonable and documented out-of-pocket costs and expenses in such proceeding,
or (ii) the Expert adopts the Corporation’s position, in which case the TRA
Payment Recipient shall reimburse the Corporation for any reasonable and
documented out-of-pocket costs and expenses in such proceeding.  The Expert
shall finally determine any Reconciliation Dispute and the determinations of the
Expert pursuant to this Section 7.9 shall be binding on the Corporation and the
TRA Payment Recipients and may be entered and enforced in any court having
competent jurisdiction.

Section 7.10    Withholding.  The Corporation shall be entitled to deduct and
withhold from any payment that is payable to any TRA Payment Recipient pursuant
to this Agreement such amounts as the Corporation is required to deduct and
withhold with respect to the making of such payment under the Code or any
provision of U.S. state, local or foreign tax law.  To the extent that amounts
are so withheld and paid over to the appropriate Taxing Authority by the
Corporation, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid by the Corporation to the relevant TRA Payment
Recipient.  Each TRA Payment Recipient shall promptly provide the Corporation
with any applicable tax forms and certifications reasonably requested by the
Corporation in connection with determining whether any such deductions and
withholdings are required under the Code or any provision of U.S. state, local
or foreign tax law.

Section 7.11    Admission of the Corporation into a Consolidated
Group:  Transfers of Assets.

(a)         If the Corporation is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Section 1501 or other applicable Sections of the Code governing
affiliated or consolidated groups, or any corresponding provisions of U.S. state
or local law, then:  (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments, and other applicable items hereunder shall be computed
with reference to the consolidated taxable income of the group as a whole.

(b)        If Operating Company or any entity that is obligated to make a Tax
Benefit Payment or Early Termination Payment hereunder transfers one or more
assets to a corporation (or a Person classified as a corporation for U.S. income
tax purposes) with which such entity does not file a consolidated Tax Return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment due
hereunder, shall be treated as having disposed of such asset in a fully taxable
transaction on the date of such contribution.  The consideration deemed to be
received by such entity shall be equal to the fair market value of the
contributed asset.  For purposes of this Section 7.11, a transfer of a
partnership interest shall be treated as a transfer of the transferring
partner’s share of each of the assets and liabilities of that partnership.

Section 7.12    Confidentiality.  Each TRA Payment Recipient and its assignees
acknowledges and agrees that the information of the Corporation is confidential
and, except in





31

--------------------------------------------------------------------------------

 



the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such Person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, learned by any
TRA Payment Recipient heretofore or hereafter.  This Section 7.12 shall not
apply to (i) any information that has been made publicly available by the
Corporation or any of its Affiliates, becomes public knowledge (except as a
result of an act of any TRA Payment Recipient in violation of this Agreement) or
is generally known to the business community, (ii) the disclosure of information
to the extent necessary for a TRA Payment Recipient to prosecute or defend
claims arising under or relating to this Agreement, and (iii) the disclosure of
information to the extent necessary for a TRA Payment Recipient to prepare and
file its Tax Returns, to respond to any inquiries regarding the same from any
Taxing Authority or to prosecute or defend any action, proceeding or audit by
any Taxing Authority with respect to such Tax Returns.  Notwithstanding anything
to the contrary herein, the TRA Payment Recipients and each of their assignees
(and each employee, representative or other agent of the TRA Payment Recipients
or their assignees, as applicable) may disclose at their discretion to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the Corporation, the TRA Payment Recipients and any of their transactions,
and all materials of any kind (including tax opinions or other tax analyses)
that are provided to the TRA Payment Recipients relating to such tax treatment
and tax structure.  If a TRA Payment Recipient or an assignee commits a breach,
or threatens to commit a breach, of any of the provisions of this Section 7.12,
the Corporation shall have the right and remedy to have the provisions of this
Section 7.12 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporation or any of its
Subsidiaries and that money damages alone shall not provide an adequate remedy
to such Persons.  Such rights and remedies shall be in addition to, and not in
lieu of, any other rights and remedies available at law or in equity.

Section 7.13    Change in Law.  Notwithstanding anything herein to the contrary,
if, in connection with an actual or proposed change in law, a TRA Payment
Recipient reasonably believes that the existence of this Agreement could cause
income (other than income arising from receipt of a payment under this
Agreement) recognized by such TRA Payment Recipient (or direct or indirect
equity holders in such TRA Payment Recipient) in connection with any Exchange to
be treated as ordinary income rather than capital gain (or otherwise taxed at
ordinary income rates) for U.S. federal income tax purposes or would have other
material adverse tax consequences to such TRA Payment Recipient or any direct or
indirect owner of such TRA Payment Recipient, then at the written election of
such TRA Payment Recipient in its sole discretion (in an instrument signed by
such TRA Payment Recipient and delivered to the Corporation) and to the extent
specified therein by such TRA Payment Recipient, this Agreement shall cease to
have further effect and shall not apply to an Exchange occurring after a date
specified by such TRA Payment Recipient, or may be amended by in a manner
reasonably determined by such TRA Payment Recipient, provided that such
amendment shall not result in an increase in any payments owed by the
Corporation under this Agreement at any time as compared to the amounts and
times of payments that would have been due in the absence of such amendment.





32

--------------------------------------------------------------------------------

 



Section 7.14    Interest Rate Limitation.  Notwithstanding anything to the
contrary contained herein, the interest paid or agreed to be paid hereunder with
respect to amounts due to any TRA Payment Recipient hereunder shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If any TRA Payment Recipient shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the Tax Benefit Payment or Early Termination Payment, as applicable (but in each
case exclusive of any component thereof comprising interest) or, if it exceeds
such unpaid non-interest amount, refunded to the Corporation.  In determining
whether the interest contracted for, charged, or received by any Member exceeds
the Maximum Rate, such TRA Payment Recipient may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the payment obligations owed by the Corporation to such TRA Payment
Recipient hereunder.  Notwithstanding the foregoing, it is the intention of the
Parties to conform strictly to any applicable usury laws.

Section 7.15    Independent Nature of Rights and Obligations.  The rights and
obligations of each TRA Payment Recipient hereunder are several and not joint
with the rights and obligations of any other Person.  A TRA Payment Recipient
shall not be responsible in any way for the performance of the obligations of
any other Person hereunder, nor shall a TRA Payment Recipient have the right to
enforce the rights or obligations of any other Person hereunder (other than the
Corporation).  The obligations of a TRA Payment Recipient hereunder are solely
for the benefit of, and shall be enforceable solely by, the
Corporation.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any TRA Payment Recipient
pursuant hereto or thereto, shall be deemed to constitute the TRA Payment
Recipients acting as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the TRA Payment Recipients are in
any way acting in concert or as a group with respect to such rights or
obligations or the transactions contemplated hereby, and the Corporation
acknowledges that the TRA Payment Recipients are not acting in concert or as a
group and will not assert any such claim with respect to such rights or
obligations or the transactions contemplated hereby.

[Signature Page Follows This Page]

 

 



33

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

CORPORATION:

 

 

    

EVO PAYMENTS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven J. de Groot

 

 

 

Name: Steven J. de Groot

 

 

 

Title: Executive Vice President and General Counsel

 

 

 

 

 

 

 

 

By:

/s/ Kevin M. Hodges

 

 

 

Name: Kevin M. Hodges

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

OPERATING COMPANY:

 

 

 

 

 

EVO INVESTCO, LLC

 

 

 

 

 

 

 

 

By:

/s/ Steven J. de Groot

 

 

 

Name: Steven J. de Groot

 

 

 

Title: Executive Vice President and General Counsel

 

 

 

 

 

 

 

 

By:

/s/ Kevin M. Hodges

 

 

 

Name: Kevin M. Hodges

 

 

 

Title: Chief Financial Officer

 





[Signature Page – Tax Receivable Agreement]

--------------------------------------------------------------------------------

 



TRA PAYMENT RECIPIENTS:

 

    

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-B, L.P.

 

 

 

 

 

By: Madison Dearborn Partners VI-B, L.P.

 

 

Its: General Partner

 

 

 

 

 

By: Madison Dearborn Partners, LLC

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

 

Name: Vahe A. Dombalagian

 

 

 

Its: Managing Director

 

 

 

 

 

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI EXECUTIVE-B, L.P.

 

 

 

 

 

By: Madison Dearborn Partners VI-B, L.P.

 

 

Its: General Partner

 

 

 

 

 

By: Madison Dearborn Partners, LLC

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

 

Name: Vahe A. Dombalagian

 

 

 

Its: Managing Director

 

 

 

 

 

 

 

 

MDCP VI-C CARDSERVICES SPLITTER, L.P.

 

 

 

 

 

By: Madison Dearborn Partners VI-B, L.P.

 

 

Its: General Partner

 

 

 

 

 

By: Madison Dearborn Partners, LLC

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

 

Name: Vahe A. Dombalagian

 

 

 

Its: Managing Director

 





[Signature Page – Tax Receivable Agreement]

--------------------------------------------------------------------------------

 



 

    

MDCP CARDSERVICES, LLC

 

 

 

 

 

By: Madison Dearborn Capital Partners VI-B, L.P.

 

 

Its: Controlling Member

 

 

 

 

 

By: Madison Dearborn Partners VI-B, L.P.

 

 

Its: General Partner

 

 

 

 

 

By: Madison Dearborn Partners, LLC

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

 

Name: Vahe A. Dombalagian

 

 

 

Its: Managing Director

 

 

 

 

 

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-C, L.P.

 

 

 

 

 

By: Madison Dearborn Partners VI-A&C, L.P.

 

 

Its: General Partner

 

 

 

 

 

By: Madison Dearborn Partners, LLC

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

 

Name: Vahe A. Dombalagian

 

 

 

Its: Managing Director





[Signature Page – Tax Receivable Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

    

BLUEAPPLE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ray Sidhom

 

 

 

Name: Ray Sidhom

 

 

 

Its: Chief Executive Officer and President

 

 

 

 

 

 

 

 

/s/ James G. Kelly

 

 

James G. Kelly

 

 

 

 

 

 

 

 

James G. Kelly Grantor Trust Dated January 12, 2012

 

 

 

 

 

By:

/s/ John Kelly

 

 

 

Name: John Kelly

 

 

 

Its: Trustee

 

 

 

 

 

 

 

 

/s/ Michael L. Reidenbach

 

 

Michael L. Reidenbach

 

 

 

 

 

 

 

 

/s/ Brendan Tansill

 

 

Brendan Tansill

 

 

 

 

 

 

 

 

/s/ Steven J. de Groot

 

 

Steven J. de Groot

 

 

 

 

 

 

 

 

/s/ Kevin Hodges

 

 

Kevin Hodges

 

 

 

 

 

 

 

 

/s/ David Goldman

 

 

David Goldman

 

 

 

 

 

 

 

 

/s/ Jeff Rosenblatt

 

 

Jeff Rosenblatt

 





[Signature Page – Tax Receivable Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

    

/s/ Kevin Lambrix

 

 

Kevin Lambrix

 

 

 

 

 

 

 

 

/s/ James Raftice

 

 

James Raftice

 

 

 

 

 

 

 

 

/s/ Peter Cohen

 

 

Peter Cohen

 

 

 

 

 

 

 

 

/s/ Alon Kindler

 

 

Alon Kindler

 

 

 

 

 

 

 

 

/s/ Blake Pyle

 

 

Blake Pyle

 

 

 

 

 

 

 

 

/s/ Greg Robertson

 

 

Greg Robertson

 

 

 

 

 

 

 

 

/s/ Mark Harrelson

 

 

Mark Harrelson

 

 

 

 

 

 

 

 

/s/ John Crouch

 

 

John Crouch

 

 

 

 

 

 

 

 

/s/ Ayman Ibrahaim

 

 

Ayman Ibrahaim

 

 

 



[Signature Page – Tax Receivable Agreement]

--------------------------------------------------------------------------------

 



Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                           , 20____ (this
“Joinder”), is delivered pursuant to that certain Tax Receivable Agreement,
dated as of May 25, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Tax Receivable Agreement”) by and among EVO
Payments, Inc., a Delaware corporation (the “Corporation”), EVO Investco, LLC, a
Delaware limited liability company (“Operating Company”), and each of the
Members from time to time party thereto.  Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the Tax
Receivable Agreement.

1.   Assignment of the Tax Receivable Agreement.  The undersigned hereby
represents and warrants to the Corporation that, as of the date hereof, the
undersigned has been assigned an interest in the Tax Receivable Agreement by
[insert information regarding assignor].

2.   Joinder to the Tax Receivable Agreement.  Upon the execution of this
Joinder by the undersigned and delivery hereof to the Corporation, the
undersigned hereby is and hereafter will be a treated as a Member as such term
is defined in the Tax Receivable Agreement and will be a Party thereto, with all
the rights, privileges and responsibilities of a Member thereunder.  The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the Tax Receivable Agreement as if it had been a signatory thereto as
of the date thereof.

3.   Incorporation by Reference.  All terms and conditions of the Tax Receivable
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

4.   Address.  All notices under the Tax Receivable Agreement to the undersigned
shall be direct to:

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

     

[NAME OF NEW PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



[Exhibit A]

--------------------------------------------------------------------------------

 



Acknowledged and agreed

as of the date first set forth above:

EVO Payments, Inc.

    

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Exhibit A]

--------------------------------------------------------------------------------